DETAILED ACTION
This office action is based on the claim set submitted and filed on 04/08/2022.
Claims 1, 12 have been amended. Claim 8-11 and 18-20 have been canceled. Claim 21 is new.
Claims 1-7, 12-17, and 21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 12-17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 and 21 are drawn to a system and Claims 12-17 are drawn to a method and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-7, 12-17, and 21 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for hospital ranking based on defined criteria/measure, correlation of patient’s data to the hospital ranking, compare the ranking to other hospitals and recommended an improvement. Evaluating hospitals ranking is an abstract idea that could have been performed by a human mind but for the fact that the claims recites a general purpose computer (server) processor to implement the abstract idea for steps citing a process of ranking hospitals and recommendation for improvement for which both the instant claims and the abstract idea are defined as metal process that can be performed using human mind with the aid of pencil and paper.
Independent claim 1 and 12 recite the steps of: 
“access first data, the first data being associated with acute action of and environment for the patient; access second data associated with attributes of the patient over time; calculate a composite fall score based upon the first data and the second data”. 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. The claimed concept, for example, “access[ing]” and “calculate[ing]” in the context of this claim encompasses the user manually the ability to access a patient historical information/ records and calculate risk based on given data. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed (calculated) and provide an result, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations using human mind, but for, the recitation of generic computer components, then it falls within the "mental process" of the grouping of abstract ideas. (See, October 2019 Update: Subject Mater Eligibility). Accordingly, claims 1 and 12 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims 1 and 12 recite additional element such as (processor, memory, sensors, user interface) that implements the identified abstract idea, (see, Applicant, 0020, 0033, 0057). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as generate[ing] a user interface display to display a score and provide an alert that includes information about environment for the patient which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., medium (memory), processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component, see (Applicant, 0037), and provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(f)(2)(v). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the judicial exceptions recited in claims 1and 12 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas
The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant 0027). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases and displaying data. (See, MPEP §2016.05(d)). In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 13-17, and 21 include all of the limitations of claim(s) 1 and 12, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claim 2, the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “a processor and memory”. The claims fail to integrate the abstract idea of claim 1 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “processor, memory” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
 As for claims 3-7, 13-17, and 21, the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFERS-ALBU (US 2019/0221315 A1- “Weffers”) in view of Young et al. (US 2014/0214441 A1- “Young”) in view of John et al. (US 2019/0143097 A1- “John”)

Regarding Claim 1 (Currently Amended), Weffers teaches a system for estimating a likelihood of a fall for a patient, the system comprising: 
at least one processor; and
memory encoding instructions which, when executed by the at least one processor (Weffers: [0019], [0156]), cause the at least one processor to:
access first data from one or more sensors, the first data being associated with acute action of and environment for the patient Weffers discloses a sensor data [interpreted as first data] is obtained from a patient surrounding (e.g., camera) and/or in contact with the patient (e.g. vital sign) and providing a risk associated with a real-time movement measurements [acute actions] of the patient while in bed, and cameras or imaging devices, and the surrounding environment [environment] of the patient based on data collected from different sensors, (e.g. speed and type of movement, motions, confusion, etc.), as such the sensors provide a feed of variable data for movement and environment that is/are providing factors for variable risk score in real-time (Weffers: [Fig. 1], [0038]-[0041], [0061], [0064], [0084], [0092]-[0093], [0103]-[0104])
access second data associated with attributes of the patient over time Weffers discloses a classification unit that comprises the patient information in database that is/are unmodifiable which includes information available about the patient such as age, gender, current diagnosis, medication, bed/risk fall history, etc., [interpreted as attributes] for risk factors collected over time [interpreted as second data associated with attributes] that is/are used in providing an intrinsic risk score (Weffers: [Fig. 1],  [0038]-[0039], [0048], [0054], [0147])
calculate a composite fall score based upon the first data and the second data Weffers discloses a patient data collected from sensors in real-time such as video and vital signs information to provide data determining a variable risk score [interpreted as first data] and data generated from classification unit that comprises the patient information [interpreted as second data] collected overtime for determining an intrinsic score and combining both scores to calculate total fall risk score [interpreted as composite score] (Weffers: [Fig. 1, 3-10], [0025] [0041]-[0043], [0055], [0105],)
generate a user interface to display the composite …score, an immediate score associated with the first data, Weffers discloses a visual output indicator to display an arrangement that provides on the right side of the display indicator(s) reflecting colors (e.g. green. Orange, red) [scores] for a patient movement in bed using received from sensor data for movements and mobility [first data] for providing risk scores for plurality of movements, for example, a risk score if the patient is close to the bed edge or bed exist is red, and far from edge and quite is green and indicators on the left side of the display presenting risk factors such as if the combination of indicators of movement(s) indicating a risk (e.g. orange) [score] which is indicating a fall from the bed may/might be possible [immediate risk of the fall] (Weffers: [Fig. 3-10], [0043], [0056]-[0059], [0083]-[0085], [0092], [0153]).
provide an alert when the composite fall score exceeds a threshold Weffers discloses a total fall risk score and if the score is above a threshold, an alarm/alert is provided to medical staff (Weffers: [0028]-[0029], [0135], [0138]).
Weffers discloses calculation of a total risk for the fall [interpreted as composite] using a real-time sensor movement data [interpreted as first data] and patient risk factors [interpreted as second data associated with attributes], and displaying a plurality of movement indicators risk scores associated with sensors movement data and risk factor score [interpreted as immediate]. Although the risk factor score indicating a fall might happen [interpreted as immediate score] is a results of combination of the different movement indicators which may be also interpreted as a composite score for all the movement indicators, the total fall risk score as disclosed by Weffers includes patient information [interpreted as attributes] associated with patient intrinsic score. Accordingly, Weffers does not expressly disclose displaying a score for attributes and total or composite score.
Young teaches 
generate a user interface to display the composite fall score, … and an attribute score associated with the second data Young discloses a risk analyzer that determines a score for different domains associated with fall risk such as medical (e.g. age, history of falls, etc.) [attributes] and functional and activity level score and displaying the score(s) and an overall overall/total score [composite] for determine a warning indicating an needed action or intervention  [interpreted as risk of the fall] by care team (Young: [Fig. 7, 8, 13, 14], [0039], [0050], [0082]-[0084], [0202]-[0203], [0226], [0275], [0297]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fall score that might happen [immediate] by Weffers and incorporate monitoring changes and displaying the different domains scores comprising patient attributes associated to fall risk and overall total score [composite], as taught by Young which may help experts managing and early identification of a client or patient care, prevent adverse events such as injury, and reduce cost (Young: [0003]-[0005]).
The combination of Weffers and Young discloses providing alarm/alert to medical staff includes information regarding the patient and discloses sensors (e.g. video camera) that may provide information such as night or day time based on operation (Weffers: [Fig. 6A-B]), however the combination of Weffers and Young does not expressly alert includes context information about the environment for the patient. 
John teaches
wherein the alert includes contextual information about the environment for the patient
John discloses a patient management platform to alert staff about environment for the patient such as when the rail is placed down during the night (John: [0186])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Weffers and Young to incorporate alert information includes contextual data about the patient environment, as taught by John which may help decreasing fall risk (John: [0186]).

Regarding Claim 2 (Original), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to:
develop an immediate risk of fall model using the first data Weffers discloses a computation scheme [model] used for calculation total modifiable/variable risk score based on using patient modifiable risk factors collected in real-time [immediate] (Weffers: [0045]-[0046], [0065]-[0066], [0131])  
develop an attribute risk of fall model using the second data Weffers discloses a computation scheme [model] used for calculation total intrinsic risk score based on using patient unmodifiable risk factors [attributes] (Weffers: [0053]-[0054]).  

Regarding Claim 3 (Original), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the first data quantifies a current activity for the patient Weffers discloses variable risk score comprising risk factors data [first data] collected from sensors and video data to provide real-time risk data such as turns and tosses of a patient in bed and using the data to calculate risk score (Weffers: [0064]-[0065]).

Regarding Claim 4 (Previously Presented), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the first data quantifies a movement of the patient Weffers discloses variable risk score comprising risk factors data [first data] collected from sensors and video data to provide real-time risk data such as body posture of a patient, position in bed, etc., and using the data to calculate risk score (Weffers: [0064]-[0065]).

Regarding Claim 5 (Original), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the second data quantifies a mobility of the patient over time Weffers discloses risk factors data [second data] from collected information such as restlessness, location in bed, etc., based on monitored patient motion in bed [mobility] over time and using the data to calculate risk score (Weffers: [0093]-[0095], [0125]).

Regarding Claim 6 (Original), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the second data quantifies bibliographic information associated with the patient Weffers discloses a unmodifiable /intrinsic risk data [second data] associated with risk factors [attributes] of a patient that includes demographic [bibliographic] information such as age, gender, current diagnosis, medication, bed/risk fall history, etc., collected over time (Weffers: [0038]-[0039], [0048], [0054]).

Regarding Claim 7 (Original), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the first data or the second data quantifies bed-based information Weffers discloses data indicated such as movement of patient in bed [first data] and risk factors, fall history [second data] to provide a total bed fall risk score using the collected bed information [bed-based information] (Weffers: [Fig. 3-10], [0071], [0081]-[0086], [0091]-[0098], [0101]).

Regarding Claim 12 (Currently Amended), Weffers teaches a method for estimating a likelihood of a fall for a patient, the method comprising:
accessing first data from one or more sensors, the first data being associated with acute action of and environment for the patient Weffers discloses a patient data collected from sensors in real-time such as video and vital signs data to provide a score for the variable data [first data] and data generated from classification unit that comprises the patient profile information in database [second data] and determining an intrinsic risk score and combining both scores to calculate total fall risk score [composite score] (Weffers: [Fig. 1], [0025] [0041]-[0043], [0055], [0061], [0064], [0092]-[0093], [0104]-[0105])
accessing second data associated with attributes of the patient over time Weffers discloses a classification unit that comprises the patient profile in database [second data] which includes information available about the patient (e.g. attributes) that may be considered for risk factors such as age, gender, current diagnosis, medication, bed/risk fall history, etc., collected over time in addition may include data collected from sensor signal data (e.g. vital sign) that may be classified as attribute data [second data associated with attributes] providing an intrinsic risk score (Weffers: [Fig. 1],  [0038]-[0039], [0048], [0054])
calculating a composite fall score based upon the first data and the second data Weffers discloses a patient data collected from sensors in real-time such as video and vital signs data to provide a score for the variable data [first data] and data generated from classification unit that comprises the patient profile information in database [second data] and determining an intrinsic risk score and combining both scores to calculate total fall risk score [composite score] (Weffers: [Fig. 1], [0025] [0041]-[0043], [0055], [0105])
generating a user interface to display: the composite fall score fall score quantifying an overall risk of the fall; an immediate score associated with the first data quantifying an immediate risk of the fall; an attribute score associated with the second data quantifying a general risk of the fall Weffers discloses a visual output indicator to display an arrangement that provides on the right side of the display a movement indicator(s) [score] of a patient in bed using the sensor data movements and mobility [first data] provide a risk score such as if the patient is close to the bed edge or bed exist is red, and far from edge and quite is green [immediate risk of the fall] and indicated on the left side of the display risk factors [attributes] indicator [score] associated with the patient different factors [second data] and a fall incident score which may be interpreted as an indicator that may be derived by combining the indicators score for movement and/or risk factor indicator (Weffers: [Fig. 3-10], [0043], [0056]-[0059], [0083]-[0085], [0153])
an alert when the composite fall score exceeds a threshold Weffers discloses a total fall risk score and if the score is above a threshold, an alarm/alert is provided to medical staff (Weffers: [0028]-[0029], [0135], [0138]).
Weffers discloses calculation of a total risk for the fall [interpreted as composite] using a real-time sensor movement data [interpreted as first data] and patient risk factors [interpreted as second data associated with attributes], and displaying a plurality of movement indicators risk scores associated with sensors movement data and risk factor score [interpreted as immediate]. Although the risk factor score indicating a fall might happen [interpreted as immediate score] is a results of combination of the different movement indicators which may be also interpreted as a composite score for all the movement indicators, the total fall risk score as disclosed by Weffers includes patient information [interpreted as attributes] associated with patient intrinsic score. Accordingly, Weffers does not expressly disclose displaying a score for attributes and total or composite score.
Young teaches 
generate a user interface to display the composite fall score, … and an attribute score associated with the second data Young discloses a risk analyzer that determines a score for different domains associated with fall risk such as medical (e.g. age, history of falls, etc.) [attributes] and functional and activity level score and displaying the score(s) and an overall overall/total score [composite] for determine a warning indicating an needed action or intervention  [interpreted as risk of the fall] by care team (Young: [Fig. 7, 8, 13, 14], [0039], [0050], [0082]-[0084], [0202]-[0203], [0226], [0275], [0297]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fall score that might happen [immediate] by Weffers and incorporate monitoring changes and displaying the different domains scores comprising patient attributes associated to fall risk and overall total score [composite], as taught by Young which may help experts managing and early identification of a client or patient care, prevent adverse events such as injury, and reduce cost (Young: [0003]-[0005]).
The combination of Weffers and Young discloses providing alarm/alert to medical staff includes information regarding the patient and discloses sensors (e.g. video camera) that may provide information such as night or day time based on operation (Weffers: [Fig. 6A-B]), however the combination of Weffers and Young does not expressly alert includes context information about the environment for the patient. 
John teaches
wherein the alert includes contextual information about the environment for the patient
John discloses a patient management platform to alert staff about environment for the patient such as when the rail is placed down during the night (John: [0186])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Weffers and Young to incorporate alert information includes contextual data about the patient environment, as taught by John which may help decreasing fall risk (John: [0186]).

Regarding Claims 13-17, the claims recite substantially similar limitations to claim 2, 4-7, as such, are rejected for similar reasons as given above.

Regarding Claim 21 (New), the combination of Weffers, Young, and John teaches the system of claim 1, wherein the contextual information includes at least one of a time of day and a position of bed rails Weffers discloses a video monitoring component that identify a day and night monitoring (Weffers: [Fig. 6A-B]), however does not discloses contextual information included time of the day and position of bed rails. John discloses a patient management platform to alert staff about environment for the patient such as when the rail is placed down during the night (John: [0186]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Response to Amendment
Applicant's arguments filed 04/08/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 6-7. 
In response to the Applicant argument that the claimed invention as amended integrates the subject matter of claim 1 into a practical application, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The claims are reciting the steps for obtaining sensor data and patient information to determine the patient fall score and provide an alert when the score falls exceeds a threshold while using a generic computing component such a processor, sensors, and a memory to execute the process which is merely adding general purpose computing devices as tools to carry out an abstract idea that is insufficient to integrate the claims into a practical application. The improvement disclosed in the application using patient and sensor information is directed to an administrative care issue to assist a provider to identify a fall risk of a patient which is directed to a health administration improvement/issue but not technical/technological improvement, see (Applicant, 0053). As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) as such the claim does not affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition but a data collected using generic devices used to assess patient fall risk but does not provide a treatment or treat a patient, see MPEP 2106.04(d)(2). Therefore, the invention as a whole is directed to an abstract idea “mental process” and is not integrated into a practical application. 
Furthermore, as mentioned above that the generated data object is still simply linked to generic hardware which applies the abstract idea, this is not significantly more than abstract idea as the generation of the data object is the improvement, and it is simply being applied on generic computer components. The generic computing elements (e.g. processor) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)).
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-8.
In response to the Applicant argument and the amended limitations, In response to the Applicant argument that Weffers-Albu and Young fail to discloses context information that includes time of the day or a position of bed rails as being the environment information and that is different than Weffers-Albu disclosed context as recommendation, Examiner respectfully disagree. The examined claims under BRI recites a providing a context about the patient where a recommendation may be interpreted as context information but does not recite the contextual information is about environment of the patient which is a new added feature that was not considered and searched. Nevertheless, the Examiner asserts that the reference Weffers-Albu discloses identifying monitoring time by recognizing the image of the patient bed during day and night which discloses time of the day. The Examiner however has added a new reference “John” teaching the patient rails position during time of the day.
Therefore, the Applicant argument against Weffers and Young is moot.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626